ORDER

PER CURIAM.
Defendant Gary Muehlberg appeals from the judgment entered on a jury verdict finding him guilty of one count of first degree murder, in violation of Section 565.020 RSMo (1986) and one count of armed criminal action, in violation of Section 571.015 RSMo (1986). The trial court found Muehlberg to be a prior and persistent offender and sentenced him to a term of life imprisonment for first degree murder and three years imprisonment for armed criminal action, both sentences to be served consecutively. Defendant also appeals from the judgment denying on the merits, after an evidentiary hearing, the claims in his Rule 29.15 motion.
No error of law appears and no jurisprudential purpose would be served by a written opinion. The motion court’s judgment is based on findings of fact that are not clearly erroneous. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).